SAM D. JOHNSON, Circuit Judge,
concurring:
This writer concurs in the majority opinion, but wishes to supplement it in one particular: The time is right for en banc reconsideration of the rule in Johnson v. Penrod Drilling Co., 510 F.2d 234 (5th Cir. 1975) (en banc), pertaining to the “inflation factor” in damages awards.
The en banc precedent of Penrod does indeed mandate the result that this panel reaches. Immediate en banc rehearing of the instant case is therefore urged as the appropriate route toward the proper disposition of this critically important issue.